 In the Matter of GENERAL CHEMICAL COMPANYandDISTRICT #50,UNITED MINE WORKERS OF AMERICA, CHEMICAL DIVISIONCase No. C-387.-Decided July 13, 1938ChemicalManufacturing Industry-Interference, Restraint, andCoercion:charges of, not sustained ; complaintdismissed-Company-Dominated Union:charges of, not sustained ; complaintdismissed-Discrimination:charges of, notsustained ; complaintdismissed.Mr. Reeves R. HiltonandMr. Herbert 0. Eby,for the Board.Hunton,Williams, Anderson, Gay c6 Moore, by Mr. T. JustinMooreandMr. Edmund M. Preston,ofRichmond, Va., for therespondent.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by District 50, United Mine Workers ofAmerica, Gas, By-Product Coke and Chemical Workers, Local No.12031,1 herein called the U. M. W. A., the National Labor RelationsBoard, herein called the Board, by Bennet F. Schaufller, RegionalDirector for the Fifth Region (Baltimore, Maryland), issued itscomplaint dated September 16, 1937, against General Chemical Com-pany, Baltimore, Maryland, hercalled the respondent.The com-plaint and notice of hearing were duly served upon the respondentand the U. M. W. A. The complaint alleged that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.-In respect to the unfair labor practices the complaint alleged, insubstance, that the respondent dominated and interfered with theformation and administration of a labor organization at the Balti-1 From Board Exhibit No. 3 it appears that this is the correct name of the union,although it is otherwise designated in various pleadings and the record.8N.L.R.B.,No.31.269 270NATIONAL LABOR RELATIONS BOARDmore plant known as Employees Union of Baltimore Works, GeneralChemical Company, and contributed support to it; and that therespondent discharged FrancisWalters on or about June 25, 1937,Otto Joseph Suzowski on or about June 29, 1937, Leo Purnell onJune 30, 1937, and George Wicklein on June 30, 1937, and has sincerefused to reinstate them because they, and each of them, joined andassisted the U. M. W. A. and engaged in, concerted activities withother employees of the respondent at the Baltimore plant for thepurpose of collective bargaining and other mutual aid and protec-tion.The respondent filed an answer to the complaint in which itadmitted the allegations concerning its business, but denied the alle-gations concerning the alleged unfair labor practices.Pursuant to notice, a hearing was held at Baltimore, Maryland,from October 14 to 19, 1937, both inclusive, before W. P. Webb, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was af-forded to all parties.Prior to the close of the Board's case, counsel for the Board movedthat the complaint be dismissed in so far as it applied to Otto JosephSuzowski and Leo Purnell, inasmuch as they did not appear at thehearing.At the close of the Board's case, counsel for the Boardmoved that the pleadings be conformed to the proof adduced at thehearing.Both motions were granted by the Trial Examiner.Atthe conclusion of the Board's case and again at the conclusion of thehearing, counsel for the respondent moved that the complaint be dis-missed in so far as it applied to Francis Walters and George Wick-lein, and that the entire complaint be dismissed, on the ground -thatno evidence had been adduced to sustain the allegations.The TrialExaminer reserved ruling on such motions and denied them in hisIntermediate Report.On November 1, 1937, counsel for the respondent filed a brief.On January 26, 1938, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the Act, and recommend-ing that the Board issue a cease and desist order and require therespondent to take certain specified affirmative action.Exceptionsto the Intermediate Report were thereafter filed by the respondent.Pursuant to notice, a hearing was held before the Board, for thepurpose of oral argument, on March 8, 1938, at which time counselfor the respondent submitted a further brief.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence made during DECISIONS AND ORDERS271the course of the hearing and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Board has con-sidered the exceptions to the Intermediate Report and the briefsfiled by counsel for the respondent.As indicated below, the excep-tions to the conclusions and recommendations of the Trial Examinerare sustained.:Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation, owns 16 plants through-out the United States. It produces, manufactures, and sells acidsand other chemicals.This case is concerned only with its plantat Baltimore, Maryland.The respondent is a subsidiary of AlliedChemical & Dye Corporation, also a New York corporation.The allegations of the complaint that the respondent causes bothitsraw materials and its products to move through States otherthan Maryland were admitted by the respondent in its answer.The respondent, whose operations are seasonal, employs a greaternumber of employees during the first 6 months than during theremainder of the year.For the first 9 months during 1937 it em-ployed from 103 to 243 production employees. ,II. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, Gas, By-ProductCoke and Chemical Workers, Local No. 12031, is a labor organization,affiliated with the Committee for Industrial Organization, admittingtomembership all production employees of the respondent at theBaltimore plant, exclusive of clerical and supervisory employees.Employees Union of Baltimore Works, General, Chemical Com-pany, herein called the Employees Union, is an unaffiliated labororganization admitting to membership all hourly employees of therespondent at the Baltimore plant, except those who have the powerto hire or discharge employees.III. THE UNFAIR LABOR PRACTICESA. The alleged domination of and interference with the EmployeesUnion1.The organization of the U. M. W. A. at the Baltimore plantToward the latter part of March 1937, a group of the respondent'semployees at the Baltimore plant asked Joseph Winge, an employee,to help form a union.Winge, who had previously belonged to a 272NATIONAL LABOR RELATIONS BOARDunion, testified that although he had been approached by the em-ployees on numerous occasions, he had never wanted to engage inthe formation of a union until March 31, 1937, when the respondentposted a notice at the plant to the effect that the respondent "wouldbargain with any union that we [the employees] chose to sign upwith."In view of that notice, when Winge was again approachedshortly thereafter, he decided to take an active part in the formationof a union. Thereupon, he and a group of employees formed theUnited Chemical Plant Workers Union of America, herein calledthe U. C. W.Although the U. C. W. was not affiliated with any national orinternational organization, its members understood that it wouldeventually become affiliated with the Committee for Industrial Or-ganization.Apparently, as a consequence of such understanding,and in order to secure the aid of a union organizer, Winge andRussell L. Kooser, another employee and member of the U. C. W.,communicated with the Baltimore office of the Steel Workers Or-ganizing Committee, a C. I. O. affiliate, through whom the servicesof an organizer, Edward R. Raymond, were obtained.By aboutApril 10, 1937, when the U. C. W. held its first meeting, Wingetestified that he had been successful in obtaining some 90 applica-tions for membership in the U. C. W.2 Raymond was present at thefirst meeting of the U. C. W. and later became its business manager.On April 15, 1937, Raymond wrote a letter to the respondentrequesting a conference for the purpose of discussing sole bargain-ing rights for the U. C. W. In compliance with this request, onApril 21, 1937, Henry B. Landeau,3 the director of operations of therespondent, and Tilley, the superintendent of the Baltimore plant,met with Raymond and his attorney. Landeau asked Raymond forhis credentials to indicate whom he represented, but as Raymonddid not have any the conference ended with the understanding thatthe respondent would meet with Raymond again in a week, at whichtime he would have his credentials.Accordingly on April 30; 1937,another conference was held, attended by the same persons as on April21.Again Landeau asked Raymond for his credentials, but Raymondagain did not have them.Although at this meeting Raymond con-tended that 60 per cent of the production employees 4 were membersof the U. C. W., no understanding was reached, Landeau stating hewould bargain with "them when they showed me whom theyrepresented."2At the hearing the application cards of the U. C. W were introduced as Board ExhibitNo. 2.There were 123 cards, of which 29 were not dated,only 9 were dated as of or priorto April 10, 1937, and theremainderwere dated as of April 17 to 28, 1937.$Also appears in the record as H. B. Landau.*During the week of April 30, 1937, there were 218 production employees at the Balti-more plant.Respondent Exhibit 19 A. DECISIONS AND ORDERS273On May 7, 1937, the U. C. W. received a charter from the UnitedMine Workers of America. Thereafter, the activities of the U. C. W.were carried on by its successor, the U. M. W. A.2.The Employees UnionOn or about April -3, 1937, Loren Wolfe, an employee of therespondent at that time, had a conversation with Melvin H. Wanegar,a foreman at the Baltimore plant, in which the question of unionswas discussed.Wolfe testified, "[Wanegar] said, `We are going tostart one of our own [unions] here' . . . the way it looked to him, theones that didn't join the employees' association, the others weretermed as radicals, that it was going to be the company's policy toget rid of the radicals and have their own organization in the plant."Winge testified to an instance a few days before in which Wanegarhad told Winge he was a,- fool for belonging to a union.Wanegar,who was transferred from the Baltimore plant to another plant ofthe respondent on April 16, 1937, admitted that he had discussed thequestion of unions with both men and expressed himself as opposedto unions, but denied the statements attributed to him and deniedthat he had mentioned any particular union.Wanegar testified thathe had never heard of a company union or an Employees Unionwhile he was at the Baltimore plant.Although there is little ques-tion thatWanegar spoke about unions on these two occasions, inview of the fact that the U. C. W. had hardly taken form by April3, 1937, it is improbable that Wanegar could have known of and re-ferred to it.We are, therefore, inclined to discount the testimonyofWolfe.The first steps toward the formation of the Employees Unionoccurred during the middle of April 1937, about a week after theU. C. W. held its first meeting.Adolph E. Ingley, the head operatorin the heavy-chemicals department,' had heard that the U. C. W.was going to demand a wage of $22 a week for the women, whereasthemen were only drawing $18 to $20 at that time, and that itwas going to demand regular work throughout the year for theseasonal workers. Ingley testified that he knew these demands wereimpossible and would mean trouble, though on cross-examinationhe admitted that he had never checked the authenticity of theserumored demands.Nevertheless Ingley spoke to some of the em-ployees to get their views on the U. C. W.When they also expressedtheir disfavor of it, Ingley went to his foreman, John M. Skelly, and"asked him if I would get in trouble if I started an independentUnion in the plant.He told me, he says, `No, the company couldn't6There are four departments in the Baltimore plant;' viz, heavy-chemicals,insecticide,maintenance,and yard departments. 274NATIONAL LABOR RELATIONS BOARDhave anything to do with it,' that I could join this one that wasstarted or join the A. F. of L., or form one of my own, as long asI didn't do it on the company's time."As to this incident Skellytestified to the same effect as Ingley.On April 17, 1937, Ingley started his first solicitation of members.Thereafter Ingley approached Thomas Myers, the head operator ofthe insecticide department, a position comparable to that of Ingleyin the heavy-chemicals department.Although several employees of'the respondent besides Ingley and Myers approached other employeesduring the working hours regarding the Employees Union, it ap-pears that these two were the only ones continuously and actively tosolicit emloyees in the plant while they were at work.Myers testi-fied that between April 17 and June 10, 1937, both Ingley and he wereactive in soliciting members during the regular working hours, butthat he did so "unbeknownst to any of the foremen." Ingley tes-tified to the same effect, saying he would talk to the employees, dur-ing the working hours, "wherever I would happen to run into them."The testimony of witnesses for the Board corroborated their testi-mony.Thomas Caskey, an employee, testified, "In the morning,around about 10 o'clock ; before dinner time, and in the afternoon,they [Ingley and Myers] would come around with a yellow pad...soliciting names."Of the activities of Ingley and Myers insoliciting members for the Employees Union there can be little ques-tion.The status of these employees, and their relationship to therespondent, we shall discuss below.On April 22, 1937, the Employees Union held its first meeting ina hall, back of a barroom, near the plant.The cost of the hall, whichwas slight, was paid by the members attending the meeting.Priorto securing this hall, however, Ingley had asked Skelly for the useof the lunchroom at the plant. Skelly communicated with the su-perintendent about this matter, but was advised that "the company'sproperty could not be used for anything other than company busi-ness."Skelly so advised Ingley.At a meeting held a week or twolater the regular officers of the Employees Union were elected, Ingleybeing chosen president and Myers vice president.Thereafter, theEmployees Union met on the first Wednesday of every month.Nomeetings were held on property of the respondent.A constitutionand bylaws were adopted at the third or fourth meeting of theEmployees Union and dues and initiation fees, were fixed.On June 10, 1937, a communication, signed by Ingley and thegrievance committee, which previously had been discussed at a meet-ing of the Employees Union, was presented by Ingley to the re-spondent.This communication stated that at a recent meeting of theEmployees Union a resolution was adopted that, inasmuch as the DECISIONS AND ORDERS275,Employees Union had 101 paid members with 13 signed applica-tions," the grievance committee present a request to the respondent forsole bargaining rights, as well as 4 enumerated concessions.TheEmployees Union asked for a reply by June 21. Ingley was advisedthat the respondent could not meet with the representatives of theEmployees Union on June 21, but that it would do so a few daysthereafter.On June 21, 1937, Edward R. Raymond and J. Frank Bender,organization director for the Committee for Industrial Organiza-tion, State of Maryland, had a meeting with Tilley regarding a col-lective bargaining agreement with the U. M. W. A. Tilley statedthat he had no authority to act in the matter but that Landeau wouldbe in the following week at which time the matter could be taken up.On June 24, 1937, pursuant to the Employees Union's request ofJune 10, 1937, Landeau and Tilley had a conference with the' griev-ance committee of the Employees Union.At this conference theEmployees Union presented a list of its members and the applicationcards, showing a membership of 113 production employees.'Thelist did not contain the original employee signatures although thecards did.Landeau did not count the cards or check them, but, "Ilooked through them. I think I asked one or two of them [mem-bers of the Employees Union present] to verify their own signatures,which they did."Landeau then gave the list to the respondent'schief clerk to check against the pay roll. It took the chief clerk 8or 10 minutes to check the list against the pay roll, and in relianceon this check Landeau recognized the Employees Union as the solebargaining agent of the employees at the Baltimore plant.Landeauthen took up with the committee the four matters requested in theletter of June 10, consisting of (1) an increase in wages, which wascompromised at an increase of about 5 cents an hour; (2) time and ahalf for overtime under certain conditions, which was granted for atrial period of 6 months; (3) a question as to vacations, which waspostponed for consideration at a later date; and _(4) the reinstate-ment of an employee who had already been reinstated, which requiredno further consideration.The meeting lasted from about 2 o'clockuntil some time after 4 o'clock in the afternoon.None of the termsor provisions were reduced to writing."On June 25, 1937, Raymond and Bender had a conference withLandeau and Tilley.On this occasion Landeau asked Raymond forhis credentials and Raymond produced a blue card showing that he°During the week of June 10, 1937, there were 221 production employees at the Balti-more plant, Respondent Exhibit No. 19 A.7During the week of June 24, 1937, there were 200 production employees, RespondentExhibit No. 19 A See also Respondent Exhibit No 22.8No further grievances were presented by the Employees Union until August 17, 1937.See Respondent Exhibit Nos.10, 11, and 12.117213-39-vol. 8-19 276NATIONAL LABOR RELATIONS BOARDwas a representative of the C. I. O.Raymond and Bender thenrequested sole bargaining rights for the U. M. W. A. as the repre-sentative of the respondent's employees at the Baltimore plant.Landeau informed them that he had already bargained with a groupwho claimed to represent the majority of the employees at the plant.Bender responded that if there were any question about the fact thattheU.M. W. A. represented the employees, "the Government bylaw has an agency how this can be determined. The Governmentwill come in . . . and we can have it jointly agreed to, and thenthey will come in here and hold an election." Bender testified thatLandeau said, "No Government agency is coming into this plant andhold an election."Landeau denied making this statement, testify-ing that he said, "that was one of the conditions I could not stop,that whatever the Labor Board ruling was we had to follow." Noth-ing further occurred at this meeting.We credit Landeau's versionof this conference.On July 8, 1937, Landeau, Raymond, and Bender attended a meet-ing at the office of the Regional Director for the Fifth Region toattempt to compose their differences.This conference was unsuccess-ful and the U. M. W. A. filed its charges with the Regional Directoron that day.'3.Alleged domination of and interference with the Employees UnionFrom the record it appears that the respondent attempted to main-tain a neutral attitude toward labor matters. In conformity withthis policy Landeau held a meeting of the foremen of the plant on themorning of April 21, 1937, at which meeting he told the foremenamong other things to "keep their hands clean on labor."Otherthan the statements attributed to Wanegar by Wolfe, which we havediscussed above, the acts complained of and attributed to the respond-ent are those of Ingley and Myers.Accordingly, to fix the measureof the respondent's responsibility, if any, for the acts of these twoemployees, it is necessary to determine their status and relationshipto the respondent.Both Ingley and Myers held the position of head operator in hisrespective department, the only such position in each such depart-ment.Each one received a wage of 11 cents more an hour than theother production employees. Ingley and Myers were referred to bysome witnesses as assistant foremen or subforemen, for the reasonthat each frequently delivered orders of their respective foremen andassistant foremen to the other employees in the department.How-ever, other employees also delivered orders, though less frequentlythan Ingley and Myers did. Both Ingley and Myers taught new em- DECISIONS AND ORDERS277ployees but other ordinary operators also taught them. In 1936Ingley took the place of the foreman of the heavy-chemicals depart-ment for a period of 2 weeks during the latter's absence on vacation.Myers had acted as a subforeman for another similar short period,2 or 3 years prior to the hearing. Caskey, without contradiction,testified that at that time he saw Myers' name "once on the list onthe bulletin" as subforeman beneath the name of the foreman andthat Myers always acted as a subforeman during the busy season.It appears from the testimony of witnesses for the respondentthat Ingley and Myers were paid more and each held the title ofhead operator because in their respective departments each one couldoperate any process or take over any job. From the record we donot find that the duties of Ingley or Myers were such as to classifythem as supervisory employees.Neither originated orders, had anyindividuals working under him, or pursued other activities whichmight be considered supervisory in nature.Although on one occa-sion in the past they had acted in a supervisory capacity, it does notappear from the record that the employees at the present generallyconsider them to be in a close relationship to the management. Inview of these circumstances, we do not find that their EmployeesUnion activities are identified with or attributable to the management.Ingley was caught engaging in union activities during the work-ing hours on three occasions by foremen and admonished by them.These instances occurred shortly after Ingley began his activities inbehalf of the Employees Union. The foremen were John M. Skelly,the foreman of the heavy-chemicals department, George L. Clipper,the foreman of the yard department, and John A. Maslin, the fore-man of the maintenance department.Neither Skelly nor Clipperreported these incidents to Tilley.Clipper contended that this wasunnecessary as lie treated members of both unions in the same man-ner, relating an incident in which he admonished a member of theU. M. W. A. for union activity without reporting him.Maslin re-ported the matter to Tilley, and was advised to watch the situationand not permit any of the employees to gather together or solicitin any way during the working hours. Ingley was not caught there-after, because as he stated, "I was careful after that."AlthoughMyers was not caught by any supervisor, an incident of solicitationduring working hours was reported by one of the employees in Julyor August to Myers' foreman, George M. Webb, who warned Myersagainst such further activities on Company time.Webb testifiedthat at no time had he seen Myers engaged in union activities duringworking hours.-We find that the respondent has not dominated or interfered withthe formation or administration of the Employees Union or con- 278NATIONAL LABOR RELATIONS BOARDtributed financial or other support to it and has not interfered with,restrained, or coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.B. The discharges 91.GeorgeWicklein.George Wicklein was first employed by therespondent at its Baltimore plant on April 6, 1937, and worked thereuntil his discharge on June 30, 1937.Wicklein joined the U. M. W. A.in June 1937, but was not active in its affairs.Wicklein testified that on June 8, 1937, he was approached byIngley and informed, "if I did not swing in with his Union he wouldget something on me to get me fired."Wicklein stated he would"stick with [his] brother-in-law," who was a member of the U. M.W. A. 4Ingley denied making these statements and testified, "I askedhim if he would join up with us [the Employees Union] . . . Itold him he could get into a lot of trouble, being a new man, beingthe other operators on the dryers were all Employees Union men,and they could start out and carry him along and make up for whathe might do." On the day following this conversation Wicklein wastransferred from the heavy-chemicals department, where the numberof workers' varies but slightly, to the insecticide department, wherethe number of employees varies considerably due to seasonal varia-tions.Although we believe the testimony of Wicklein as to the state-ments made by Ingley, it does not appear from the evidence thatIngley caused his transfer and subsequent discharge.Wicklein was18 years old, 5 feet 8 inches tall, and weighed 140 pounds.His workin the heavy-chemicals department consisted of trucking heavy bar-relsweighing 310 pounds and more.Apparently the work in theheavy-chemicals department was too heavy for a youth of Wick-lein's stature.Skelly hiredWicklein as a favor to his brother-in-law, and althoughWicklein seemed light for that work Skellythought that he would give Wicklein a chance to see what he coulddo.He carried Wicklein along as a favor to the latter's brother-in-law until the point "that we just had to get somebody to do hiswork."Although there was lighter work in the heavy-chemicals.department, the respondent claimed that by reason of Wicklein'sBDuring the hearing,in addition to the discharges alleged in the complaint,evidence wasintroduced as to the discharges of three witnesses'for the Board,namely: Loren Wolfe,JosephWinge,and Earl W IIonaker.At the close of the Board's case, counsel for theBoard moved that the pleadings be conformedto theproof, but stated,"This is simply atoimal motion to cure defects which may have occurred in the complaint and which wascured by the evidence that was offeredBy no means do we intend to enlarge the com-plaint to include any discharges which may have occurred other than the discharges namedin the complaint."In view of the limitation thereby placed upon the motion we make nofindings as to the discharges not alleged in the complaint DECISIONS AND ORDERS279lack of experience he was not qualified for it.The respondent as-serted that ifWicklein had not been transferred to lighter work inthe insecticide department at that time it would have been necessaryto discharge him.It appears from the evidence that the plant applied its seniorityrule on a departmental basis.Consequently when Wicklein wastransferred from the heavy-chemicals to the insecticide departmenthe lost his seniority in relation to the employees working in the in-secticide department.At the end of the month of June, due to thedrop.in the seasonal demand, Wicklein was discharged as one of thenewer employees in the insecticide department.10Upon all the evidence, we find that Wicklein was not dischargedbecause of his membership in the U. M. W. A.-2.FrancisWalters.FrancisWalters was first employed by therespondent at its Baltimore plant on May 11, 1937, and worked thereuntil his discharge on June 30, 1937, during which time he was em-ployed in the insecticide department.Walters joined the U. M. W. A.a few days after he went to work but did not engage in any untor.activity.Walters testified that on June 28, 1937, he was asked by Myers tojoin the Employees Union, but Walters said, "rather than join it Iwould rather starve"; that Myers said, "You can suit yourself," andwalked away; that on the next day he was again approached byMyers anda similarconversation took place; and that on June 30,1937,Myers handed Walters his discharge slip, saying, "Walters, Ihate to do this, but if you had done the right thing you wouldn'thave got it."The discharge slip was signed by Webb, the foreman of the insecti-cide department.At the time Webb had been busy and had askedMyers to distribute three discharge slips, one of which was Walters'and another Wicklein's.This was the only occasion on which Myershanded out discharge slips.Myers admitted having a conversation with Walters on June 28,1937, and one about 8 or 9 days before, on which occasions he hadaskedWalters to join the Employees Union, but Myers denied everthreateningWalters.Myers also testified that, other than sayingthat he had been requested by Webb to deliver the notice, he hadmade no statements to Walters at the time of handing him his dis-charge slip.The day Walters had received his discharge slip, GeraldThomas, Walters' cousin, asked Myers in the dressing room as to thereason for Walters' discharge.Thomas said that Walters had said'°During the month of June 1937,25 employees were discharged at the Baltimore plant.Respondent Exhibit No. 19 A.-u At the oral argument before the Board counsel for the respondent stated that Wickleinhad been reemployed by the respondent at the Baltimore plant. It appears such reemploy-ment occurred in the busy season. 280NATIONAL LABOR RELATIONS BOARDthat he had been threatened by Myers and told that if he [Walters]did not join the Employees Union Myers would see to it that he wasdischarged.When Thomas informed Myers of Walters' statement,Myers brought Walters face to face with Thomas, and asked him torepeat what he had said, and Walters told Thomas that what he hadsaid was a lie.Thomas turned and told him that he was foolish formaking a statement, like that, when he could go to jail for doing it.This evidence, which was unrebutted, in our opinion discredits Wal-ters' testimony.Webb, the foreman of the insecticide department, testified. that,among the temporary or seasonal employees, Walters was one of theleast efficient.The instances of his inefficiency which Webb relatedwere minor.On two occasions, however, Walters was caught loafingand reprimanded. The respondent states that none of these acts wereof such magnitude as to necessitate a discharge during the busy sea-son, but that during the slack season, after the first 6 months of theyear, lesser faults were taken into account in determining which ofthe seasonal employees would be laid off.The attitude of the re-spondent in this regard seems reasonable.Walters was one of theseasonal employees.In considering which of such employees wereto be retained, Walters' minor faults and his two instances of loafingappear to be the actual grounds for his discharge in lieu of otherseasonal employees with better records.Upon all the evidence we find that Walters was not discharged ,because of his membership in the U. M. W. A.Upon the basis of the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, General Chemical Company,occur in commerce, within the meaning of Section 2 (7) of the Act.2.District 50,' United Mine Workers of America, Gas, By-ProductCoke and Chemical Workers, Local No. 12031, and Employees Unionof Baltimore Works, General Chemical Company, are labor organi-zations within the meaning of Section 2 (5) of the Act.3.The respondent has not dominated or interfered with the for-mation or administration of any labor organization or contributedfinancial or other support to it, within the meaning of Section 8 (2)of the Act.4.The respondent has not discriminated in regard to the hire andtenure of employment of George Wicklein or Francis Walters becauseof their membership in a labor organization and thereby discouragedmembership in a labor organization, within the meaning of Section 8(3) of the Act. DECISIONS AND ORDERS2815.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe complaint against the General Chemical Company be, andit hereby is, dismissed.MR. EDWIN S. SMITH, dissenting in part.-I am unable to concur in the decision in so far as it finds that-therespondent has not dominated or interfered with the formation ofthe Employees Union or contributed financial or other support to it.As the majority opinion points out, the measure of the respondent'sresponsibility, if any, is dependent upon the status and relationshipof Ingley and Myers to the respondent.From the evidence it does not appear that Ingley and Myers wereordinary employees.Each was the-head operator of his department,there being only one head operator in each of these departments.Apart from the foremen and assistant foremen, each held the mostimportant position in his department.Each was paid higher wagesthan any of the ordinary employees.True, many of the ordinaryemployees delivered orders of the foremen and assistant foremen, yetthese two employees carried orders more frequently than the ordinaryemployees.The fact that each of these men had at one time actedofficially as a foreman or subforeman, even though for a short period,is an indication of their standing with the management. Such pastservice serves further to remove them from the ordinary employees.It is also significant that one witness testified that Myers alwaysacted as subforeman during the busy season.As the Board has heldin analogous cases,12 the distinction between Ingley and Myers andthe ordinary employees, based upon differences both past and presenttending to identify them with the supervisory officials, supports theconclusion that their exclusive role as the initiators of the EmployeesUnion would inevitably identify this organization as one enjoyingspecial employer support.Ingley and Myers, by their own testimony, were active in behalfof the Employees Union during working hours. The weight of the12Matter of T. W. HeplerandInternationalLadies' Garment Workers Unman, 7 N L.R B "255;Matter of American Manufacturing Company; Company Union of the Amer-can Manufacturing Company; theCollectiveBargaining Committeeof the Brooklyn Plantof the AmericanManufacturingCompanyandTextileWorkers' OrganizingCommittee,C. I. 0., 5 N. L. R B 443. 282NATIONAL LABOR RELATIONS BOARDevidence is persuasive that they pursued these activities with themanagement's knowledge -and acquiescence.Their acts are to beidentified with and are attributable to the respondent.The manner in which Landeau recognized the Employees Unionis convincing as to its lack of independence of the respondent.Thepredecessor to the U. M. W. A." approached the respondent with re-gard to collective bargaining rights as early as April 15, 1937.Onthe other hand, the Employees Union did not communicate with therespondent until June 10.On June 21 the representatives of theU. M. W. A. again approached the respondent, but were told to comeback the following week. It was following this appearance of therepresentatives of the U. M. W. A. at the plant, 14°days after theEmployees Union had first communicated with the respondent, andat its first conference with the Employees Union, that Landeau, fullyaware of the claims of the U. M. W. A., recognized forthwith theEmployees Union as the collective bargaining agent.At this con-ference Landeau did not verify the signatures on the EmployeesUnion membership cards, but relied on a check of the names on theEmployees Union membership list against the pay roll.This check,which required but 8 to 10 minutes, was made by the respondent'schief clerk.No effort was made to ascertain whether there were du-plications in the membership lists of the two organizations.Yet, itappears that the U. M. W. A. had more than a majority of theemployees in the appropriate unit as far back as the latter part ofApril, 1937.13The contrast between the respondent's alacrity to ac-cord recognition to the Employees Union and its stand-offish attitudetoward the U. M. W. A. definitely clothes the former with the re-spondent's undisguised favor and support.23 See footnote No. 2 of decision.